 In the Matter of CLIrPARD INSTRUMENT LABORATORY, INC., E.rrLOYERandLODGE 789, DISTRICT 34 OF INTERNATIONAL ASSOCIATION OFMACHINISTS,PETITIONERCase No. 9-RC-313SUPPLEMENTAL DECISIONANDDIRECTIONOctober 7, 19419Pursuant to the Decision and Direction of Election 1 issued onMarch 30, 1949, an election was conducted in this proceeding on April27, 1949, under the direction and supervision of the Regional Directorfor the Ninth Region among the employees in the unit heretoforefound appropriate.At the close of the election, a Tally of Ballots.was furnished each of the parties in accordance with the Board's.Rules and Regulations.The tally shows that 7 valid ballots werecast for the Petitioner,15 valid ballots were cast against the Petitioner,and that 55 ballots were challenged.No objections to the conductof the election. were filed within the time provided therefor.As the challenged ballots were sufficient-in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations,investigated the issues raised by thechallenges,and on July 18, 1949,issued his Report on ChallengedBallots, recommending that the challenges to 5 ballots be sustained,.and that the challenges to 50 ballots be overruled and the ballotsopened and counted.On July 25, 1949, the Employer filed exceptions:to part of the Regional Director's report.The ballots of Helen Luehrman, 1TVilda Morgan, Brooksie Miller,.Marie Leist, Marjorie Godby, and Hattie McGahaThe Regional Director recommended that the challenges to the,ballots of Luehrman, Morgan, Miller, Leist, and Godby be sustained;and that the challenge to McGaha's ballot be overruled and that here'82 N. L.It.B. 533.86 N. L.R. B., No. 56.424 CLIPPARD INSTRUMENT LABORATORY, INC.425ballot be opened and counted.No exceptions to these recommenda-tions having been filed by either the Petitioner or the Employer, wehereby adopt the Regional Director's findings and recommendations.concerning these ballots.The remaining 41 challenged ballotsThe Employer manufactures radio and television parts at its Cin-The petition herein was filed on November 8,1948, on which date there was approximately 207 employees in the.appropriate unit.In the latter part of November and in the earlypart of December 1948, there was a strike at the Employer's plant.During the months of January, February, and March 1949, before the.issuance of the Board's Decision and Direction of Election, theEmployer laid off 115 employees, and from November 8, 1948, to Marchi915,1949,67 other employees had either quit or been discharged.Therewere approximately 25 employees actually working on the eligibilitydate,March 25, 1949. Forty-nine of the 115 laid-off employees.attempted to vote at the election on April 27, 1949; they were chal-lenged by the Employer.Within the 6 weeks following the election,the Employer recalled 31 of these 49 employees.The Employer challenged the 49 voters in question on the groundthat they were permanently separated from its employ by the electiondate.The Union asserts, however, that these individuals had thestatus of temporarily laid-off employees.The Regional Directoraccepted the Union's contention and found that the 49 individualswere eligible voters.In laying off the 115 employees the Employer sent each of them theletter set forth below.2However, in the latter part of March 1949, theEmployer advised these employees as follows :Since many of our former employees have called personally orby phone to ask when they could expect to come back to work, wethought that it would be only fair to write to each of you to let youknow what the situation is.2DEAR:Due to a reduction in manufacturing schedules by our customers we'must reduce our working force.You will be laid off at the end of your shift today.We-are unable to say when we will have work for you again.However, please give below the-address where we can reach you if we want you to return to work.You must let us knowif your address changeswhileyou are laidoff, otherwise we cannot be responsible forreaching you.When we do call you, you must report within 3 days, or we must assume.you have quit.If,while you are laid off,you take another permanent job, or if for some reason you donot want us to call you back to work,let us know immediately.Sincerely yours,THE CLIPPARD INSTRUMENT LABORATORY, INC.I acknowledge the above notice of lay-off and I agree to notify you as requested if I changeaddress Or do not wish to return to work.Signed -------------------- 426DECISIONS OF NATIONALLABOR RELATIONS BOARDBy a careful trade survey made last week, we find that the indus-try has greatly overestimated potential demand and has producedfar more than can be sold in some time to come. In our positionas a supplier of parts, this means that it will be many monthsbefore there can possibly be any pick-up in demand that cannotbe filled by our present working force.For those reasons, and with considerable regret, we inform youthat you should endeavor to obtain employment elsewhere as weare no longer carrying you on our payroll.This reaffirms theposition we took with reluctance at the time of your separation.The Employer asserts, in support of its contention that the individ-uals in question were permanently separated from employment byvirtue of the March 1949 letter, that it normally reaches its lowest levelof employment in July of each year and that it had no expectation,when it sent out these letters in March, of reaching its former level ofproduction.The Employer attributed its increased production andthe hirings after the election to strenuous sales efforts and improve-ments in production and to price reductions, necessitated by increas-ingly competitive conditions.The employee status and voting eligibility of the 49 individualsinvolved depend on whether on the election date they had a reasonableexpectation of fitither employment.3 In resolving this issue the con-tinuation of the individuals in question on the Employer's pay roll,while relevant, is not conclusive.The first letter clearly indicated thatthe employees were temporarily laid off and had a reasonable expecta-tion of further employment.The second letter did not dispel this ex-pectation; it did not indicate that the employees should not continueto inform the Employer of change of address, or changes in employ-ment status of a desire not to be recalled, as the earlier letter had re-quested.In fact the second letter specifically reaffirmed the positionwhich the Employer took at the time of the original lay-off.Ourconclusion that, at the time of the election, the 49 voters in questiondid have a reasonable expectation of further employment, is verifiedby the fact that 31 of these employees were actually recalled within6 weeks after the election.We accordingly find that the 49 voters who were challenged hadthe status of temporarily laid-off employees who were eligible to vote.We shall therefore overrule the challenges to the 49 ballots and, inaccordance with the Regional Director's recommendation, shall directthat such ballots be opened and counted.BMatter of Ozark Dam Constructors,77 N. L. R.B. 1136;Matter of Glenn L. MartinCompany,74 N. L. R. B. 546. CLIPPARD INSTRUMENT LABORATORY,INC.427DIRECTIONIT is h EREBY DIRECI9EDthat, theRegional Directorfor the NinthRegion shall, pursuant to the Rules and Regulations of the Board setforth above,within ten(10) days from the date of this Direction, openand count the ballots cast by HattieMcGaha andby each of the em-ployees listed on AppendixA, attachedhereto, and thereafter prepareand serve upon the parties to thisproceedinga Supplemental Tallyof Ballots.MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Supplemental Decision and Direction.APPENDIX ANancy AyersEtta BallViola VernabeBetty ByrumAnna CarrInez CarrPatricia CaseyLaura ChambersLois CoyJanet DeZarnLorine ElamStella EllisonRuth GarrettMargaret GrantAlberta GreenLou HallAmanda HarrisMinnie HatterBetty HenniesVernel JohnsonLouise JonesIrene KiddOpal KincerAmelia LatschaNelus LykinsCassie MarshallRuby MillerTruie NealJeannette O'NanMildred ParrottMarie PattonElveda PerryWilma PraterLorraine RammageDelta RethorfordPauline RichardsMary RuchIda E.SchmidtGrace ScottJulia SpringerGladys StansberyMargueriteSummersBetty TaylorNora VanoverEvelynVickeryIra WadeElizabeth WebsterCarolyn WhiteMalfrey Wright